WINTERSHEIMER, Justice,
dissenting.
I respectfully dissent from the majority opinion because the legislature has the right to classify so as to establish different requirements for reopening of an award than are imposed for an initial award. In addition, the General Assembly has the right to rely on the American Medical Association’s Guides to the Evaluation of Permanent Impairment in enacting KRS 342.732.
This ease presents the question of whether a worker who establishes a progression from category 1 to category 2 coal workers’ pneu-moconiosis must also demonstrate the development or progression of a respiratory impairment in order to reopen an RIB award and obtain an award of income benefits. The Administrative Law Judge originally determined that although the claimant had demonstrated a progression of the disease, he failed *626to prove the presence of a respiratory impairment. Consequently, the motion to reopen was properly dismissed. This decision was affirmed by the Workers’ Compensation Board and the Court of Appeals. I do not believe there is sufficient basis for this Court to overturn the previous decisions. The plain language of KRS 342.125(2)(a) requires proof of both elements in order to reopen a RIB award. Although an original award of income benefits may be based solely on a finding of category 2 disease, the workers’ compensation law is a creature of statute. Accordingly, nothing prevents the legislature from imposing different requirements for reopening of an award than those established for an initial award.
In this area of the law, the legislature explicitly relied on the American Medical Association’s Guides to the Evaluation of Permanent Impairment in enacting KRS 342.732. The AMA guidelines reported FEY 1 and FVC values of 80 percent or more of the predicted normal values demonstrate the absence of a respiratory impairment. Here, in view of the fact that the claimant’s reported values at reopening all exceeded 94 percent, I do not believe the ALJ committed reversible error in overruling the motion to reopen. Rejection of the use of the AMA standards is in effect a usurpation of the intent of the General Assembly and a departure from the application of similar standards in the past.
At most, this case illustrates that competent lawyers and judges can disagree on the interpretation of even relatively clear language. The majority opinion clearly breaks new ground in this area which has not been followed by any other judicial body that has reviewed the question.
Therefore, I would affirm the decision of the Court of Appeals, the Workers’ Compensation Board and the Administrative Law Judge.